DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I - Claims 1-6 teaches a fuel cap for a vehicle capable of generating a sound interval … with a plurality of sound generators installed at the body portion, classified in classification B60K2015/0441. 
Species II - Claims 9-14 teaches a fuel cap for a vehicle capable of generating a sound interval … having one or more striking portions installed at the body portion, classified in classification B60K2015/0441.
Species III – Claims 7-8 and 15-16 teaches that the plurality of spiral-structured sound generators has a spiral-structured plate shape, classified in classification B60K2015/0441.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, i.e. location and design of the sound generators. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  for species 1, feature a plurality of sound generators installed at the body portion needs to be searched which is not required for species 2 or 3.
Even though species 1-3 have the same classification, this classification is so broad stating: Filler caps for fuel tanks with torque control.  Therefore, it is not the classification but the structure of the fuel caps that make the divergent.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Peter F. Corless on 10 January 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735